DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Regarding Claims 15-16,18-20 and 28 are rejected under 35 U.S.C 103(a) as being unpatentable over DE 102015203835 A1( DISCHEER T et al.) in view of US 20040172892 (“CREMASCHI”).

Regarding Claim 15, DISCHEER T et al. discloses a household refrigeration apparatus, comprising:
a housing (2);
a receiving space (3, 7) formed in said housing for receiving food;
a doors (5, 8) for closing said receiving space; and
a functional compartment (6, 9) including an externally accessible drawer (6,9), said drawer (6, 9) having a front wall including a viewing window  (12see paragraphs 0004-0084 of the description, and Figs. 1-3).
DISCHEER T et al. discloses the viewing window but does not expressly disclose the window having at least two glass panels having intermediate space being evacuated or filled with an insulating gas or inert gas.
CREMASCHI disclose a similar viewing window including an insulating glass assembly having at least two glass panels (4, 7, 6)forming an intermediate space between said two glass panels, said intermediate space being evacuated or filled with an insulating gas or inert gas ([0018]-[0019]).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the viewing taught by DISCHEER T et al.) could be configured with two or three glass panels forming an intermediate space between said two glass panels, said intermediate space being evacuated or filled with an insulating gas or inert gas , as taught by CREMASCHI to provide a viewing window with improved power consumption ([0022]-[0029]).
	Regarding Claim16, the combination discloses (DISCHEER T et al.)  wherein said front wall (15) is positioned without overlapping said door (5, 8), as seen in a front view of the household refrigeration appliance.
Regarding Claim18, the combination discloses (DISCHEER T et al.)  wherein wherein said front wall includes a door sheet (surrounding the front window), and said viewing window (15) is attached to said door sheet.
	Regarding Claim 19, the combination discloses (DISCHEER T et al.)  wherein said door sheet includes a front plate having a hole and side elements (side edges 11,14) adjoining and angled relative said front plate. 
	Regarding Claim 20, the combination discloses (DISCHEER T et al.)  wherein said side elements, see also Fig. 4) form external surfaces of said front wall.
	Regarding Claim 28, the combination discloses (DISCHEER T et al.)  wherein said further functional compartment is a bottle storage compartment (drawer is capable of being used for bottles).

Claims 21, 22 and 25 are rejected under 35 U.S.C 103(a) as being unpatentable over DISCHEER T et al. and CREMASCHI as applied to claims 15 and 19 above, and further in view of CN 102954660 (Yue et al.).
The combination discloses the claim invention but does not disclose the details for the insulating glass material, connection frame (middle frame) and shield covering plate(behind front panel).
Regarding Claims 21-22 and 25 , Yu et al. discloses (Figs. 1 and 4) an insulated drawer which includes a transparent window (5); with an insulating glass material (3); with a viewing window is in side of a cavity of the transparent box (7), a transparent box body is stuck with a cover plate (8), position of the transparent box body position of drawer end plate (2) is hollow, the cover plate (8) and plate (5) is transparent or semitransparent body; the fixing block 2c and a screw hole 4a are set on the heat insulating material 3, the insulating material 3 is fixed to the frame 4 (as seen in Fig. 1). 
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the frame could be adapted with provided with a  heat insulating glass window having insulating material, a shield covering plate behind the sheet and a connection to preventing cold loss from the end face of the drawer

Claims 23 and 24 are rejected under 35 U.S.C 103(a) as being unpatentable over DISCHEER T et al. and CREMASCHI as applied to claims15 and 22 above, US Patent 6447083 B1 (Chiapetta et al.)
	Regarding Claims 23-24, the combination discloses (DISCHEER T et al.) demonstrates a slide rail assembly( 22, 23, 24) but does not show the frame support connected to slid rail. Chiapetta et al. discloses a similar frame supports with latching elements .It would have been obvious to one having skill in the art before the effective filing date of the invention that the frame support having a latch connection could be configured to support a drawer sliding in and out from a refrigerator, similar to the drawer taught by (Chiapetta et al.)

Claims 26 and 27 are rejected under 35 U.S.C 103(a) as being unpatentable over DISCHEER T et al. and CREMASCHI as applied to claims 15 above, and further in view of WO 2017084845 (“Heiswolf et al.”).
	The combination (DISCHEER T et al.) does not discloses an upper termination bar and a lower termination bar, a light source ,and a recessed handle
	Heiswolf et al. discloses a similar invention having a drawer with upper termination bar (top), a lower termination bar (bottom), a light source chamber (top) and a recessed hole (,11) best seen in Figs 5-7).
	It would have been obvious to one having skill in the art before the effective filing date of the invention that he drawer taught by the combination( Dischseer T. et al.) could be configured with an upper termination bar, a lower termination bar, a light source chamber and a recessed hole, to provide an improved drawer with and improving the heat preservation performance of the drawer door, that has a recessed handle with a light source chamber (col 7: line 1-Col. 8 line 9).

Response to Arguments
Applicant’s arguments with respect to claims 15, 16, 18-28 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637